[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This court will not rely upon the transcript of the plaintiff's deposition as support for the motion for summary CT Page 11490 judgment because the transcript is not certified; see Practice Book § 380; the transcript is not signed by the plaintiff and only portions of the transcript have been provided to the court. Therefore, the defendant has not met its burden of proof on summary judgment, which is to show "the absence of any genuine issue as to all the material facts, which, under the applicable principles of substantive law, entitle him to judgment as a matter of law." State v. Goggin, 208 Conn. 606, 615, 546 A.2d 250
(1988).
Furthermore, this court finds that genuine issues of material fact exist as to the contractual commitments between the plaintiff and the defendant. See Coelho v. Posi-SealInternational, Inc., 208 Conn. 106, 544 A.2d 170 (1988). Accordingly, the motion for summary judgment is denied.
D'ANDREA, J.